DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,244,498. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1-8
9-17
18
19-20
11244498 Claims
1-8
10-18
9
19-20


	For example:
Instant Claim 1
11244498 Claim 1
A method of assigning primitives to tiles in a tile-based graphics processing system, wherein each tile comprises one or more regions, the method comprising:
A method of assigning primitives to tiles in a graphics processing system which has a rendering space subdivided into a plurality of tiles, wherein each tile comprises one or more polygonal region, the method comprising:
including, in a list for a tile, indications of primitives which are present within a region of the tile; and
including, in a display list for a tile, indications of primitives which are present within a polygonal region of the tile, to thereby assign the primitives to the tile; and
if it is determined that a set of one or more primitives entirely obscures previous primitives which are included in the list in all of the one or more regions of the tile, setting a list start pointer to indicate that an indication of one of the primitives of the set is a starting point in the list for the tile.
if it is determined that a set of one or more primitives entirely obscures previous primitives which are included in the display list in all of the one or more regions of the tile, setting a display list start pointer to indicate that an indication of one of the primitives of the set is a starting point in the display list for the tile.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first logic” in claims 7 and 20, “second logic” in claim 7, “depth threshold updating logic” in claim 8, and “a hidden surface removal module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 lacks antecedent basis for “the set of one or more primitives.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchler (US 2003/0160798) in view of Liland et al. (US 2010/0265254).
Regarding claim 1, Buchler teaches/suggests: A method of assigning primitives to tiles in a tile-based graphics processing system (Buchler [0102]: “The graphics engine 480 may be embodied in hardware, software or a combination of the two.”), wherein each tile comprises one or more regions (Buchler [0031]: “The method divides a screen 300 into tiles 310.”), the method comprising: 
including, in a list for a tile, indications of primitives which are present within a region of the tile (Buchler [0106]: “In the preferred embodiment, each display list corresponds to a tile. The descriptors for objects (or primitives) that overlap multiple tiles are placed in more than one display list.”); 
Buchler further teaches/suggests a list start pointer (Buchler [0106]: “The object descriptors 212 are typically stored within the display memory 470 as a collection of display lists.” [The claimed list start pointer is an inherent feature of a display list stored in the display memory.]). Buchler does not teach/suggest:
if it is determined that a set of one or more primitives entirely obscures previous primitives which are included in the list in all of the one or more regions of the tile, setting a list start pointer to indicate that an indication of one of the primitives of the set is a starting point in the list for the tile.
Liland, however, teaches/suggests:
if it is determined that a set of one or more primitives entirely obscures previous primitives which are included in the list in all of the one or more regions of the tile, setting a list start pointer to indicate that an indication of one of the primitives of the set is a starting point in the list for the tile (Liland [0025]: “When such fully occluded graphics regions are detected, all graphics objects having a greater depth within the graphics region concerned may be deleted from an object list of objects to be drawn for the graphics region. This reduces the processing overhead;” [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint. To reset the tile list, the pointer to the start of the tile list is modified to the current location so that any commands previous to the current one are skipped.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the list start pointer of Buchler to be reset as taught/suggested by Liland to reduce the processing overhead.

Regarding claim 2, Buchler as modified by Liland teaches/suggests: The method of claim 1, further comprising receiving the set of one or more primitives (Buchler [0100]: “The transform engine 460 receives data such as the object descriptors 212 from the system bus 412;” [0104]: “Each object may be composed of multiple sub-objects or primitives such as triangles, bezier patches, and voxel arrays.”).

Regarding claim 3, Buchler as modified by Liland teaches/suggests: The method of claim 1, further comprising, for each of the one or more regions of a tile: 
(i) determining whether the set of one or more primitives entirely covers the region of the tile (Liland [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint.”); and 
(ii) if it is determined that the set of one or more primitives entirely covers the region of the tile with a depth value for at least one of the primitives of the set which is present within the region of the tile, to thereby determine whether the set of one or more primitives entirely obscures previous primitives in the region which are included in the list for the tile (Buchler [0106]: “…each list is sorted in order of depth, and the object descriptors 212 are sorted in tile and depth order;” Liland [0025]: “When such fully occluded graphics regions are detected, all graphics objects having a greater depth within the graphics region concerned may be deleted from an object list of objects to be drawn for the graphics region. This reduces the processing overhead;” [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Buchler as modified by Liland teaches/suggests: The method of claim 1, wherein the set of one or more primitives comprises only one single primitive, wherein the single primitive is convex (Buchler [0104]: “Each object may be composed of multiple sub-objects or primitives such as triangles, bezier patches, and voxel arrays.”), and wherein said determining whether the single primitive entirely covers the region of the tile comprises determining whether all of the corners of the region are within the single primitive (Liland [0066]: “It can be noted that since occlusion is known for the entire middle-tile, use of the stencil-technique can be avoided for this tile.” [The entire tile meets the claimed all of the corners of the region.]).

Regarding claim 5, Buchler as modified by Liland teaches/suggests: The method of claim 1, wherein it can be determined that the set of one or more primitives entirely obscures the previous primitives in the region if the primitives of the set which cover the region are opaque primitives, but not if the primitives of the set which cover the region are translucent primitives or primitives for which the visibility of pixels in the primitives are shader-dependent or primitives with shader-dependent depths (Liland [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint.”). Primitives covered by paint are considered opaque; primitives not covered by paint are considered translucent. In addition, such features would have been well known for rendering efficiently (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Buchler as modified by Liland teaches/suggests: The method of claim 1, wherein either (i) each tile comprises one region such that the regions are tiles (Buchler [0031]: “The method divides a screen 300 into tiles 310.”), or (ii) each tile comprises a plurality of regions such that the regions are subtiles.

Regarding claim 7, Buchler as modified by Liland teaches/suggests: A tiling unit configured to assign primitives to tiles in a tile-based graphics processing system (Buchler [0102]: “The graphics engine 480 may be embodied in hardware, software or a combination of the two.”), wherein each tile comprises one or more regions (Buchler [0031]: “The method divides a screen 300 into tiles 310.”), wherein the tiling unit comprises: 
first logic configured to, for each of the one or more regions of a tile, determine whether the set of one or more primitives entirely covers the region of the tile (Liland [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint.”); and 
second logic configured to: 
include, in a list for a tile, indications of primitives which are present within a region of the tile (Buchler [0106]: “In the preferred embodiment, each display list corresponds to a tile. The descriptors for objects (or primitives) that overlap multiple tiles are placed in more than one display list.”); and 
if it is determined that the set of one or more primitives entirely obscures previous primitives which are included in the list in all of the one or more regions of the tile, set a list start pointer to indicate that an indication of one of the primitives of the set is a starting point in the list for the tile (Liland [0025]: “When such fully occluded graphics regions are detected, all graphics objects having a greater depth within the graphics region concerned may be deleted from an object list of objects to be drawn for the graphics region. This reduces the processing overhead;” [0094]: “Note that the algorithm supports occlusion culling in that it can reset tile lists when it finds that it is completely covered by paint. To reset the tile list, the pointer to the start of the tile list is modified to the current location so that any commands previous to the current one are skipped.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Buchler as modified by Liland teaches/suggests: The tiling unit of claim 7, further comprising: 
depth threshold updating logic configured to, for each of the one or more regions of a tile, update the depth threshold for the region in dependence on depth values of primitives which are present within the region and for which indications are included in the list for the tile (Buchler [0191]: “The maximum depth test 1780 ascertains whether the occlusion depth for a particular pixel location is greater than the pixel set maximum. If so, the particular pixel is shallower than the occlusion depth and an update step 1785 is conducted to update the occlusion depth;” [0031]: “The method divides a screen 300 into tiles 310.”). The occlusion depth meets the claimed depth threshold.

Regarding claim 9, Buchler is silent regarding: The tiling unit of claim 7, wherein the set of one or more primitives comprises a plurality of primitives forming a mesh. Liland further teaches/suggests a plurality of primitives forming a mesh (Liland [0104]: “The local shape data may for example be formed using a triangulation type of algorithm in which the overlapped portion of the tile is broken down into a set of tessellating triangles which can then be drawn.” [Here, the tessellation is done after the occlusion culling. However, it’s obvious for one of ordinary skill to try the tessellation before the occlusion culling. In addition, such feature would have been well known for rendering (Official Notice).]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the primitives of Buchler to be tessellated as taught/suggested by Liland for rendering.

Regarding claim 10, Buchler as modified by Liland teaches/suggests: The tiling unit of claim 9, wherein the first logic is further configured to identify external edges of the mesh (Liland [0104]: “The local shape data may for example be formed using a triangulation type of algorithm in which the overlapped portion of the tile is broken down into a set of tessellating triangles which can then be drawn.”). The tessellation meets the claimed identifying. The same rationale to combine as set forth in the rejection of claim 9 above is incorporated herein.

Regarding claim 14, Buchler as modified by Liland teaches/suggests: The tiling unit of claim 7, wherein the list start pointer is a list start address within the list which is to be a starting point in the list for the tile (Buchler [0106]: “The object descriptors 212 are typically stored within the display memory 470 as a collection of display lists. In the preferred embodiment, each display list corresponds to a tile;” Liland [0094]: “To reset the tile list, the pointer to the start of the tile list is modified to the current location so that any commands previous to the current one are skipped.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 15, Buchler as modified by Liland teaches/suggests: The tiling unit of claim 7, wherein the tiling unit is configured to send the list for the tile to a memory for storage therein and for subsequent retrieval from the memory by a hidden surface removal module for performing hidden surface removal on the primitives indicated by the indications in the list as being present in the tile (Buchler [0106]: “The object descriptors 212 are typically stored within the display memory 470 as a collection of display lists. In the preferred embodiment, each display list corresponds to a tile;” Liland [0025]: “When such fully occluded graphics regions are detected, all graphics objects having a greater depth within the graphics region concerned may be deleted from an object list of objects to be drawn for the graphics region. This reduces the processing overhead.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 19 recites limitations similar in scope to those of claim 1 and is rejected for the same reason. Buchler as modified by Liland further teaches/suggests a non-transitory computer readable storage medium having stored thereon processor executable instructions (Buchler [0102]: “The graphics engine 480 may be embodied in hardware, software or a combination of the two.”).

Claim 20 recites limitations similar in scope to those of claim 7 and is rejected for the same reason. Buchler as modified by Liland further teaches/suggests a non-transitory computer readable storage medium having stored thereon an integrated circuit dataset description (Buchler [0102]: “The graphics engine 480 may be embodied in hardware, software or a combination of the two;” [0021]: “The rendering of non-visible objects and pixels unnecessarily consumes resources such as processing cycles, memory bandwidth, memory storage, and function specific circuitry.”). The claimed integrated circuit dataset description is an inherent and/or implicit feature for the function specific circuitry. In addition, such feature would have been well known to drive the circuitry to perform a function (Official Notice).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchler (US 2003/0160798) in view of Liland et al. (US 2010/0265254) as applied to claim 7 above, and further in view of Min et al. (US 2008/0068375).
Regarding claim 16, Buchler as modified by Liland teaches/suggests: The tiling unit of claim 7, wherein the second logic is further configured to determine the depth value for the at least one of the primitives of the set (Buchler [0104]: “Each object may be composed of multiple sub-objects or primitives such as triangles, bezier patches, and voxel arrays;” [0106]: “…each list is sorted in order of depth, and the object descriptors 212 are sorted in tile and depth order.”). Buchler and Liland are silent regarding wherein the depth value for the at least one of the primitives of the set within the region is determined to be the depth value of a primitive at one of: 
(i) an intersection of an edge of the primitive with an edge of the region; 
(ii) the position of a corner of the region within the primitive; and 
(iii) a vertex of the primitive within the region.
Min, however, teaches/suggests:
 (iii) a vertex of the primitive within the region (Min [0034]: “The minimum Z value is a smallest Z value among Z values of three vertices of the triangle.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth value of a primitive of Buchler to be the depth at a vertex of the primitive as taught/suggested by Min because that would have been well-understood, routine, and conventional for the depth value.
Allowable Subject Matter
Claims 11-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “identify intersection points where the identified external edges of the mesh intersect with lines aligned with the edges of the region of the tile” and “use the identified intersection points to determine whether the mesh entirely covers the region of tile” in claims 11-13; “wherein the depth value for the at least one of the primitives of the set is the maximum depth value of any of the primitives of the set within the region,” “wherein if the depth compare mode is the less than compare mode then the second logic is configured to determine that the set of one or more primitives entirely obscures previous primitives in the region if the depth value for the at least one of the primitives of the set is less than the depth threshold for the region of the tile,” and “wherein if the depth compare mode is the less than or equal to compare mode then the second logic is configured to determine that the set of one or more primitives entirely obscures previous primitives in the region if the depth value for the at least one of the primitives of the set is less than or equal to the depth threshold for the region of the tile” in claim 17; and  “wherein the depth value for the at least one of the primitives of the set is the maximum depth value of any of the primitives of the set within the region” and “wherein the depth threshold updating logic is configured to update the depth threshold for the region to be equal to the minimum depth value of a primitive within the region if the minimum depth value of the primitive within the region is less than the depth threshold for the region” in claim 18, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9589388 – tile display list
US 2015/0193968 – opaque triangle covers entire tile
US 2015/0332429 – tile completely covered
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611